Citation Nr: 1800126	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-07 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for dental injury to top front four teeth.  

3.  Entitlement to service connection for injury to right arm.  

4.  Entitlement to service connection to face under right eye.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active military service from September 1950 to September 1954.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, denied service connection for tinnitus, dental injury to top front four teeth, injury to right arm, and injury to face under right eye.  

While the matter was in remand status, in a February 2016 rating decision, the RO granted service connection for bilateral hearing loss.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claim of service connection for bilateral hearing loss.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The Board notes that the Veteran filed a claim for an increase for his service connected bilateral hearing loss in February 2017.  However, effective March 24, 2015, a Notice of Disagreement (NOD) must be submitted via a specific form provided by the VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2017).  Accordingly, the Board does not construe the February 2017 claim for an increase of his service connected bilateral hearing loss as a NOD to the February 2016 rating decision.  Thus, this issue is not in appellate status at this juncture.  See Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  

In February 2016, the Veteran request a Travel Board hearing; however, that request was later withdrawn in August 2017.


The issues of entitlement to service connection for a dental injury to top front four teeth, injury to right arm, and injury to face under right eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence is at least in equipoise as to whether tinnitus is the result of noise exposure during military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1154(a) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309(a) (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim of service connection for tinnitus has been granted, as discussed below.  As such, the Board finds that any error related to the VA's duty to notify/assist is moot.  
 
Legal Criteria

Service connection will be granted for a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but an award solely on this basis is only permissible if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (stating that lay person competent to testify to pain and visible flatness of his feet).  

Once evidence is determined to be competent, the Board must determine whether it is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b).  


Factual Background and Analysis

The Veteran filed a claim for service connection for tinnitus and asserts that it is due to exposure to hazardous noise from aircrafts when he was assigned to load and unload air freight that arrived or departed the base.  

A VA examination was performed in December 2015.  At that time the Veteran did not report recurrent tinnitus.  However, in a February 2017 statement from the Veteran's representative it was clarified that the December 2015 examiner did not explain the definition of tinnitus and that if it was explained that tinnitus was constant ringing in his ears then the Veteran would have admitted to the same since the time in the military while working near aircrafts.  

The Board notes that tinnitus is a disability susceptible to lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is a condition capable of lay observation).  Therefore, the Veteran's own testimony is sufficient to show that he has a current disability, which is manifested by recurrent ringing in the ears.   Thus, a present disability has been established.  

The Veteran's DD-Form 214 reveals that he was in the Air Force and his duty assignment included the First Aerial Port Operations Squadron.  The Veteran indicated that he was responsible for loading and unloading freight from airplanes that arrived or department base and was around hazardous aircraft noise.  Accordingly, as noted above, in-service noise exposure has been established as consistent with the types, places, and circumstances of the Veteran's active service.  

Having established a current disability and conceded in-service noise exposure, the remaining question is whether the Veteran's tinnitus is due to noise exposure during military service.  

The Veteran was informed that his personnel and service treatment records were not available.  However, he indicated that he has endured constant ringing in his ears since his time working near aircrafts in the military.  

After a review of the evidence, the Board finds that service connection for tinnitus is warranted.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  The Veteran is certainly competent to report tinnitus.

The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In making this determination, the Veteran has confirmed in-service noise exposure, and his description of in-service noise exposure is consistent with the circumstances of his service.  Moreover, continuity of symptomatology alone is sufficient for an award of service connection for chronic diseases.  Walker, 708 F.3d at 1338.  VA deems tinnitus organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (Oct. 1995); see also 67 Fed. Reg. 59033-01 (Sept. 19, 2002); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system'").

Although the Veteran did not indicate that he had tinnitus during the December 2015 VA examination, he subsequently clarified the he did not understand tinnitus to mean ringing in the ears.  Furthermore, the Board notes that the Veteran is service connected for bilateral hearing loss and tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See THE MERCK MANUAL, Section 7, Ch. 82 (18th d. 2006).   

In view of the foregoing, and in consideration of the credible lay statements, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's current tinnitus is the result of military service.  In cases where the evidence is in relative equipoise, the claimant prevails and service connection for tinnitus is warranted.  See Gilbert, 1 Vet. App. at 53-54.

ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran has filed claims for service connection for a dental injury, injury to his right arm, and injury to his face under his right eye.  He stated that since the injury to his right arm in service, he has continued to have problems with his right arm.  Furthermore, in a May 2014 VA treatment note, it is noted that the Veteran would continue to use his non-VA physicians for other concerns.  However, after a review of the file, the Board finds that the only medical records associated with the claims file are from the VA and dated from April to July 2014.  

Accordingly, the Board finds that a remand is necessary to obtain the Veteran's private treatment records and updated VA records.  

After any records are obtain, the Board finds that affording the Veteran appropriate VA examinations would be useful to the adjudication of the remaining issues.  In this regard, the Veteran stated in his October 2014 notice of disagreement that he injury his right arm at Donaldson Air Force Base when he tripped and fell.  The Veteran reported that this injury lead to physical therapy for a few weeks.  The Veteran also noted an injury to his face with loss of top front teeth at Buttonwood Air Force Based (in England) while loading plywood onto a truck when a metal strap broke loose and struck him just below the right eye.  He indicated that as a result of this injury he received several stitches and later had teeth pulled.  The Board finds the Veteran is competent to report such in-service injuries.  The Board also notes that an April 2014 VA treatment records indicates that a dental referral was provided for partial plates.  In the Veteran's competent statements regarding the in-service injuries and the missing service records, the Board finds the Veteran is to be schedule for VA examinations to determine if any current disability is related to such in-service events.


Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file the Veteran's VA treatment records from July 2013 to the present.  

2.  Send a letter to the Veteran and his representative requesting that he provide sufficient information, including the medical provider's name, location, and dates of treatment, and a signed and dated authorization, for all relevant private treatment relating to his dental, right arm, and face under the right eye.  All efforts to obtain records should be associated with the claims file and the Veteran and his representative should be provided notification if any of the listed records are unavailable pursuant to 38 C.F.R. § 3.159(e).  

3.  After any records from #1 and #2 are associated with the claims file, schedule the Veteran for appropriate VA examinations (dental, musculoskeletal, etc.).  The examiner is the review the claims file to become familiar with the Veteran's pertinent medical history.  The examiner is asked to provide the following opinions:

a) Is it at least as likely as not that any current right arm disability began in or is otherwise related to the Veteran's active service, to include the fall injury noted in the body of this remand?

b) Is it at least as likely as not that any current dental disorder disability began in or is otherwise related to the Veteran's active service, to include the injury when the Veteran was stuck in the face with a metal strap as noted in the body of this remand?

c) Is it at least as likely as not that any current residuals of an injury to the Veteran's face (under the right eye) are present since the Veteran filed his claim in July 2013?  
If so, is it at least as likely as that such disorder/residual(s) began in or is otherwise related to the Veteran's active service, to include the injury when the Veteran was stuck in the face with a metal strap as noted in the body of this remand?

The examiner(s) is to provide a comprehensive rationale for any opinion provided.  All pertinent evidence, including both lay and medical, should be considered.  
If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  As appropriate, the AOJ should conduct additional development to supplement the record.

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


